Pfeifer, J.
We hold that the Cincinnati City Council’s back-to-back meetings, which, taken together, were attended by a majority of council members, violated the provisions of R.C. 121.22, that the dictates of R.C. 121.22 are applicable to Cincinnati City Council, and that the Cincinnati Post is entitled to its requested relief.
Ohio’s “Sunshine Law,” R.C. 121.22, requires that public officials, when meeting to consider official business, conduct those meetings in public. The statute reads:
“(A) This section shall be liberally construed to require public officials to take official action and to conduct all deliberations upon official business only in open meetings, unless the subject matter is specifically excepted by law.”
The statute also requires public bodies to keep minutes of their meetings. R.C. 121.22(C) provides:
“All meetings of any public body are declared to be public meetings open to the public at all times. * * *
“The minutes of a regular or special meeting of any such public body shall be promptly prepared, filed, and maintained and shall be open to public inspection.”
*543In State ex rel. Fairfield Leader v. Ricketts (1990), 56 Ohio St.3d 97, 564 N.E.2d 486, this court applied the Sunshine Law to supposedly “informal” meetings where discussions of public interest were held. In Fairfield Leader, the Fairfield County Commissioners met at a hotel on a Saturday morning for a “workshop” or “retreat” with a majority of the trustees of Violet Township and a majority of the members of the council of the village of Pickerington. Topics for the meeting included water and sewer service, traffic patterns, and land use planning.
Construing an earlier, similar version of R.C. 121.22(C), this court issued a writ of mandamus compelling the commissioners and the trustees separately to prepare minutes describing their discussions. This court held:
“[Wjhere, as here, the members of a public body agree to attend, in their official capacity, a meeting where public business is to be discussed and a majority of the members do attend, R.C. 121.22(C) necessitates that minutes of the meeting be recorded.” 56 Ohio St.3d at 102, 564 N.E.2d at 491.
In this case, members of council agreed to attend a scheduled meeting to discuss public business. However, unlike in Fairfield Leader, a majority of council members were not present at any one session. R.C. 121.22(B)(2) defines a “meeting” as “any prearranged discussion of the public business of the public body by a majority of its members.”
The question becomes whether a public body may circumvent the requirements of the statute by setting up back-to-back-meetings of less than a majority of its members, with the same topics of public business discussed at each. We hold that the statute prevents such maneuvering to avoid its clear intent.
First, we note that the statute states that it “shall be liberally construed.” R.C. 121.22(A). A liberal construction of the definition of “meeting” would include the back-to-back sessions held by council in this case. The elements of the statutory definition of a meeting are (1) a prearranged discussion, (2) a discussion of the public business of the public body, and (3) the presence at the discussion of a majority of the members of the public body. The council meetings certainly fit within the first two elements. As to the third element, back-to-back sessions discussing exactly the same public issues can be liberally construed as two parts of the same meeting. A majority of council members thus did attend the “meeting.”
Also, when construing a statute, this court’s “paramount concern” is the statute’s legislative intent. State v. S.R. (1992), 63 Ohio St.3d 590, 594, 589 N.E.2d 1319, 1323. This court avoids adopting a construction of a statute that would “result in circumventing the evident purpose of the enactment.” Daiquiri Club, Inc. v. Peck (1953), 159 Ohio St. 52, 55, 50 O.O. 26, 28, 110 N.E.2d 705, 707. We must also construe statutes to avoid unreasonable or absurd results. See *544R.C. 1.47(C); State ex rel. Brown v. Milton-Union Exempted Village Bd. of Edn. (1988), 40 Ohio St.3d 21, 27, 531 N.E.2d 1297, 1303.
To find that Cincinnati’s game of “legislative musical chairs” is allowable under the Sunshine Law would be to ignore the legislative intent of the statute, disregard its evident purpose, and allow an absurd result.
The statute requires that governmental bodies “conduct all deliberations upon official business only in open meetings.” R.C. 121.22(A). Its very purpose is to prevent just the sort of activity that went on in this case — elected officials meeting secretly to deliberate on public issues without accountability to the public.
R.C. 121.22(G) does recognize that certain sensitive information is best discussed privately among members of a public body. Thus, the statute allows for “executive sessions” of a public body, where the public may be barred. Subsection (G) requires that certain procedures be followed before an executive session may be called, conditions which were not met in this case. The statute does not prohibit impromptu hallway meetings between council members — the statute concerns itself with prearranged discussions. It does not prohibit member-to-member prearranged discussions. The statute concerns itself only with situations where a majority meets. Although a majority of council members were not in the same room at the same time, a majority of them did attend a prearranged meeting to deliberate on issues of great interest to the public.
To rule in Cincinnati’s favor would be to endorse the behavior undertaken by city council and the city manager in this case and make it applicable to every city council meeting in Ohio. The statute that exists to shed light on deliberations of public bodies cannot be interpreted in a manner which would result in the public being left in the dark. The Ohio Sunshine Law cannot be circumvented by scheduling back-to-back meetings which, taken together, are attended by a majority of a public body.
One of two remaining questions is whether the Sunshine Law applies to Cincinnati City Council. The city’s charter provides:
“The laws of the state of Ohio not inconsistent with this charter, except those declared inoperative by ordinance of the council, shall have the force and effect of ordinances of the city of Cincinnati; but in the event of conflict between any such law and any municipal ordinance or resolution the provisions of the ordinance or resolution shall prevail and control.” Section 1, Article II, Cincinnati City Charter.
The city’s charter addresses the openness of council sessions by stating that “[t]he proceedings of the council shall be public.” Section 5, Article II, Cincinnati *545City Charter. That is certainly not inconsistent with the Sunshine Law, and the Law therefore applies to Cincinnati City Council.
The only remaining question, then, is whether the Post’s requested relief is appropriate. It is. This court has previously held in Fairfield, Leader that mandamus is the appropriate remedy to compel the preparation of minutes of the meetings of a public body. 56 Ohio St.3d at 102-103, 564 N.E.2d at 491-492.
We therefore grant the requested writ and order the city of Cincinnati to prepare and make available to the public minutes of the series of back-to-back meetings held by members of city council between June 21 and June 26, 1995.

Writ allowed.

Moyer, C.J., Cook and Stratton, JJ., concur.
Moyer, C.J., concurs separately.
Douglas, Resnick and F.E. Sweeney, JJ., concur in part and dissent in part.